The Chancellor.
The death of the widow alone would not have deprived the defendant Crary of the right to dismiss for want of prosecution; for all her interest terminated with her life, and the cause of suit survived against the other defendants. But by the death of one of.the children, who was a tenant in common, in fee, of the equity of redemption, with the others, the suit abated as to his share; which would have rendered it necessary to revive the suit against the other children, as the heirs at law of the deceased child, although they were already parties to the suit as to their own shares of the equity of redemption. An order to dismiss, therefore, would have been improper, in that situation of the suit, even if the surviving children had not subsequently conveyed all their interest in the premises to a third person, as purchaser. The proper course for a defendant, who wishes to speed the cause, in such a case, where the suit abates before decree, is to move for an order that the complainants revive the suit, within such time as shall be directed by the court, or that their bill be dismissed with costs.
Here the suit has not only abated as to one of the original defendants, whose interest survived to his heirs, but a third *77party has subsequently acquired that interest, from such heirs, as well as the rights of all the original defendants, except Crary, in the premises. The suit must, therefore, be revived by a bill of revivor and supplement, against such purchaser.
The motion to dismiss for want of prosecution must be denied. But under the clause of the notice asking for such relief as the party may be entitled to, an order must be granted requiring the complainants to cause the suit to be duly revived, "against such purchaser, within ninety days, or that their bill be dismissed, with costs, as against the defendant Crary; unless the purchaser prevents the revival within that time, by getting the usual time to answer the bill of revivor and supplement extended. '